 SID RICHARDSON CARBON CO.637Sid RichardsonCarbon CompanyandInternationalUnionofOperatingEngineers,Local279,AFL-CIO. Case 16-CA-4468August 1, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn April 24, 1972, Trial Examiner. William J.Brown issued the attached Decision in this proceed-ing.Thereafter, the Charging Party filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.hearing briefs were received from the General Counsel andtheCompany and have been fully considered. On theentire record herein and on the basis of my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings and evidence establish that the Company,a corporation organized and existing under and by virtueof the laws of the State of Texas, during the 12-monthperiod precedingissuanceof the complaintherein,manu-factured, sold, and distributed at its carbon plant locatedsome 12 mileswest of Odessa, Texas, carbon blackproducts valued in excess of $50,000 and shipped to StatesoutsideTexas and to foreigncountries.Ifind, as theCompany concedes, that it is an employerengaged incommerce within the purview ofSections2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDI find, in accordance with the pleadings and evidence,that the Union is a labor organization within the purviewof Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came on tobe heard at Odessa, Texas, on January 19, 20, and 21, 1972.The underlying charge of unfair labor practices had beenfiled on August 26, 1971, by the above-indicated ChargingParty, hereinafter sometimes referred to as the Union, andthe complaint herein was issued November 30, 1971, by theGeneral Counsel of the National Labor Relations Board,acting through the Board's Regional Director for Region16. It alleged, in addition to jurisdictional matter, that theabove-indicatedRespondent, hereinafter sometimes re-ferred to as the Company, engaged in unfair laborpractices affecting commerce within the purview of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act. TheCompany's duly filed answer admits the jurisdictionalallegations of the complaint and denies the commission ofthe unfair labor practices alleged therein.At the hearing the parties appeared and participated, asnoted above, with full opportunity to present evidence andargument on the issues. Subsequent to the close of theiBigSpring is approximately 58 miles from Odessa2The channel method of producing carbon black appears to involveIII.THEUNFAIR LABOR PRACTICESCollective bargaining among employees of the Companyin the unit here involved had its origin in a 1946 electionand the subsequent certification of the International UnionofOperating Engineers as representatives of productionand maintenance employees of United Carbon Companyat that Company's Odessa operation. The employeesparticipating in the election did not include technicalemployees. Subsequently, in another election conducted bythe Board in 1962, the Union was certified as representa-tiveof employees of the Company, which had in theinterim purchased the plant at Odessa, in a unit describedas "employees of the Research and Development Labora-tory" at the Odessa plant. In March, 1963, a decertificationpetitionwas filed respecting the unit and the Uniondisclaimed any interest in the unitresultingin the dismissalof the petition and the consequent unrepresented status ofemployees in the research and development segment of theCompany's operations.In 1966 the Company installed at Odessa a full-sizefurnace reactor comparable to the productionfacilities attheCompany's Big Spring operation.' The Big Springoperation has at all material times been a channel plant,i.e. the carbon black is produced by the burning of naturalgason channels.2 This is contrasted to the Odessaoperation which is that of a furnace or reactor type inwhich oil feed stocks are burned in a furnace to make thecarbon black. The Odessa operation started apparently asa "pilot plant" with a single furnace which was movedfrom Big Spring and was supplemented by two additionalfurnaces by late 1967, also removed fromBig Spring.In 1966 the Union filed a grievance under its agreementsubstantial air pollution effects.The furnacetypeoperation, on the otherhand,is relatively free of pollutants.198 NLRB No. 95 638DECISIONSOF NATIONALLABOR RELATIONS BOARDcovering the channel plant at Big Spring protesting thehiring of new employees to work in the research anddevelopment assignments at Odessa. The Company deniedthegrievance on the basis that the Odessa furnaceoperations were experimental only and the Union protestterminated at that stage. In 1970 the Union filed agrievance protesting the Company's use of a pilot plantemployee's work in pulling black, a task traditionally thatof the channel plant employees. The Company acceded totheUnion's position and agreed to make no further suchassignments.Early in 1971, the Company notified the Union that thechannel plant was to be shut down and employees, exceptthose of the shipping department, laid off. Thereupon theUnion demanded recognition as representative of jobsremainingat the Odessa operation, viz., shipping plusresearch and development employees. The Companyrejected the Union's request and the Union filed the chargeherein.The Company continued to recognize the Union as thecollective-bargaining representative of employees of thechannel black unit3 and the question presented is as towhether or not it is entitled to recognition as representativeof furnace plant employees remaining at the Odessaoperation, i.e. shipping department employees plus em-ployees in the research and development classifications. Itis claimed by General Counsel that they are an accretion tothe recognizedunit.The Company's refusal to accordrecognition to the group rests on the factor that the Boardhas previously certified research and development employ-ees asa separate unit.As noted above, the Union, as early as 1966, attempted,through the grievance procedures of the existing contract,to secure recognition respecting the jobs involved in theOdessa furnace plant. The Company rejected thesegrievances on the ground that the Odessa furnace opera-tion was not a commercial production operation but rathera research and development pilot plant. The Union failedto take timely steps to secure compulsory arbitration of theissues involved.It appears from the testimony of Union RepresentativeBrazel that, as early as 1966, the Company explained, inresponse to union inquiries concerning the Odessa furnaceplant, that the Company's principal objective in itsestablishment was to examine possibilities of making newtypes of carbon black. At that time union members weredoing the work at the Odessa furnace operation involved inprinting bags, storing the product, and pulling the black;theywere denied the tasks involved in operating thecontrols. The company position that the Odessa furnacewas experimental only was reasserted in the 1967 bargain-ing discussions.In the 1971 negotiations, the Union again attempted tosecure company recognition of employees of the furnaceplant and specifically sought the inclusion in the contractof furnace employees in the existing recognized unit. Thecompany position was that the furnace plant was experi-mental and not a production operation and therefore not apart of nor an accretion to the recognized unit.Ifind the evidence to preponderate in favor of theconclusion that at all material times the operations of thepilot furnace plant were oriented toward research andexperimentation and that,although a carbon black productwas produced and disposed of by sale,the pilot plant, inthe companydesign,fit into research and experimentationrather than into commercial production.In this connectionIcredit the testimonyof T. A.Ruble,the company vicepresident in charge of research and development,that thefunction of the pilot plant is essentially experimentationand that his objective is to keep production of carbonblack at anabsoluteminimum. It also appears fromRuble's testimonythat the Companywould prefer asituation in which no product resulted from the pilot plantoperation.Further,itappears from the credited testimonyof Production Manager Boardman that sales of the pilotplant productionaremade as sales of offgrade goods.The GeneralCounsel contends that the furnace plantoperations atOdessa constitute an accretion to therecognized channel black unit there.In this connectionthere appears to have been instances of interdepartmentalborrowing of equipment on one or two occasions butotherwise evidence is wanting to show a community ofinterest among the two groups and it appears from astipulationof the parties that there are substantialdifferences in working conditions between the techniciansof the research and development group on the one handand the production employees of the channel plant on theother.Thus it appearsthat technicians of the research anddevelopment department receive sick leave at the rate of 5dayseach 6 months to a maximumof 60 days;productionunit employees,on the otherhand,receive 7 days each 6months to a maximumof 56 days.A technician on sickleave can receive up to 80 percent, while a production andmaintenance unit worker receives a maximum of 75-percent basepay; reportinghours and shift schedules differbetween the two groups; technicians,unlike productionworkers,have no grievance and arbitration procedure; thetwo groups use different washroom facilities; the groupshave different training programs,differentpurchasingagents,and different rates of pay.Under all thecircumstances of this case,itcannot beconcluded that the evidence preponderates in favor of theconclusionthat the Companyhas engaged in the unfairlabor practices alleged in the complaint. I recommend thatthe complaint herein be dismissed.On the basis of the foregoing findings of fact and uponthe entire record in this case I make the following:CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin thepurview of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the purviewof Section2(5) of the Act.3.The evidencedoes not preponderate in favor of theconclusionthat the Companyhas engaged in the unfairlabor practices alleged in the complaint.3 The agreement covering the employees of the channel black operationrecognize the Union for bargainingrespectingthe fewremainingemployees,expiredon June30, 1971. After the expiration the Companycontinued toall in the shipping department SID RICHARDSON CARBON CO.639RECOMMENDED ORDERconclusions of law, it is recommended that the complaintherein be dismissed.On the basis of the foregoing findings of fact and